Citation Nr: 1501079	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  11-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Francis P. Kehoe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant's Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office in Augusta, Maine (RO).  During the pendency of this appeal, the Veteran's claims file was transferred to the RO in New York, New York.

The issue of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities is remanded.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the Veteran's claims of entitlement to service connection for peripheral vascular disease of the right leg and left leg. 

2.  New evidence associated with the claims file since the May 2006 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for peripheral vascular disorder of the bilateral lower extremities, and raises a reasonable possibility of substantiating the claim of service connection for peripheral vascular disorder of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision that denied the Veteran's claims of service connection for peripheral vascular disorder of the right leg and left leg is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the RO's May 2006 denial is new and material, the criteria for reopening the Veteran's claim of service connection for peripheral vascular disorder of the bilateral lower extremities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claims of entitlement to service connection for peripheral vascular disorder of the right leg and left leg were originally denied by the RO in a May 2006 rating decision.  The RO determined that the service treatment records were negative for the claimed disorders and that there was no evidence of a link between the current disorders and the Veteran's active service.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between May 2006 and May 2007, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the May 2006 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In February 2009, the Veteran sought to reopen the claim of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities.  This appeal arises from the RO's October 2009 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the last prior final May 2006 rating decision includes statements from the Veteran and his attorney; a May 2009 VA general medical examination report; and January 2013 hearing testimony from the Veteran's attorney.  In the November 2011 substantive appeal and a January 2013 typewritten statement, the Veteran and his attorney asserted that his current peripheral vascular disorder of the bilateral lower extremities is causally related to in-service herbicide exposure while he was stationed in Korea during active service.   

Evidence received since the May 2006 rating decision is "new" in that it was not of record at the time of the May 2006 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., the existence of a causal relationship between the Veteran's current peripheral vascular disorder of the bilateral lower extremities and events during active service.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities is granted, to that extent only.


REMAND

The Board's review of the record reveals that further development for the matter of entitlement to service connection for peripheral vascular disorder of the bilateral lower extremities is warranted.

The Veteran has asserted that his current peripheral vascular disorder of the bilateral lower extremities is causally related to in-service herbicide exposure while he was stationed in Korea during his period of active service from October 1966 to July 1968.  VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam, and specifically when there is an allegation of exposure to herbicides along the demilitarized zone (DMZ) in Korea.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p).  Thus, the RO must attempt to obtain the Veteran's service personnel records as well as verify his alleged in-service herbicide exposure in Korea.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

The Veteran reported receiving treatment for his current peripheral vascular disorder of the bilateral lower extremities at Southside Hospital in 2004 and from another provider that performed leg stent placement in 2008, as discussed in the May 2009 VA general medical examination report of record.  All identified private treatment records should be obtained and associated with the record.  38 C.F.R. § 3.159(c).  

Finally, the conclusions reached by the VA examiner in the May 2009 VA general medical examination report are not adequate, as the examiner did not review the claims file and did not provide an etiological opinion.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  Under these circumstances, the Board will not proceed with final adjudication of the claim until a competent VA medical examination and opinion are provided, in order to clarify the etiology of the Veteran's claimed peripheral vascular disorder of the bilateral lower extremities on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding records relevant to the claim being remanded, to include:  

a) service personnel records from the Veteran's period of active service from October 1966 to July 1968; 
b) private treatment records from Southside Hospital dated in 2004 and from the treatment provider who performed leg stent placement in 2008, as discussed in the May 2009 VA general medical examination report; and 
c) complying with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (p) with respect to verifying the Veteran's alleged exposure to herbicides in Korea.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination by an appropriate physician to ascertain whether any currently or previously diagnosed peripheral vascular disorder of the bilateral lower extremities is related to his military service.  All tests or studies necessary to make this determination must be ordered.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must specify in the opinion that these records have been reviewed.

Based on a detailed review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed peripheral vascular disorder of the bilateral lower extremities is related to his military service or any incident therein, to include the asserted herbicide exposure in Korea.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the October 2011 statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


